Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 8, 2018

                                      No. 04-18-00430-CR

                                        Orlando ORTIZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 17-06-00056-CRL
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER

       Court reporter Richey Gentry has filed a notification of late reporter’s record, requesting
an additional sixty days to file the reporter’s record. We GRANT the request and ORDER
Richey Gentry to file the reporter’s record on or before December 21, 2018. NO FURTHER
EXTENSIONS WILL BE GRANTED.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court